Citation Nr: 1511577	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-33 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating greater than 10 percent for post-operative internal derangement of the left knee with degenerative joint disease (hereinafter left knee disorder) prior to May 3, 2011.

2. Entitlement to a rating greater than 30 percent for post-operative left total knee replacement (hereinafter left TKA) from July 1, 2012 to February 24, 2014.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 25, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript is of record.

The Board remanded this claim in August 2010 and again in October 2013 for further development.  It now returns for appellate review.

The issue of entitlement to TDIU prior to May 3, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 3, 2011, the Veteran's left knee disorder was manifested by arthritis with painful motion.

2. From June 3, 2010, and May 2, 2011, the Veteran's left knee disorder was also manifested by severe subluxation.

3. From July 1, 2012 to February 24, 2014, the Veteran's left TKA was productive of chronic residuals consisting of severe painful motion and weakness.

4. The manifestations of the Veteran's left TKA have been sufficiently incapacitating as to result in unemployability From July 1, 2012 to February 24, 2014.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for post-operative internal derangement of the left knee with degenerative joint disease have not been satisfied prior to May 3, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5259, 5260, 5261 (2014).

2. The criteria for a separate rating of 30 percent for subluxation of the left knee have been satisfied, effective from June 3, 2010 to May 2, 2011.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5257 (2014).

3. The criteria for a 60 percent rating for the left TKA have been met, from July 1, 2012 to February 24, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

4. The criteria for entitlement to TDIU have been met from July 1, 2012 to February 24, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

A January 2008 letter notified the Veteran of VA's general criteria for rating service-connected disabilities and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

VA examinations were performed to evaluate the Veteran's left knee in February 2008, September 2009, October 2010, and February 2014.  See 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a), 3.327.  These examination reports are adequate as they include a review of the Veteran's medical history, the clinical findings on examination, and supporting explanations for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, there is no evidence indicating that there has been a material change in the severity of the Veteran's left knee since the last examination.  Thus, further examination is not warranted.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Compliance with Remand Directives

The Board remanded this case in October 2013 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the outstanding VA treatment records dated since August 2010, as well as the records from Garden Park Medical Center and Dr. J, have been obtained and associated with the claims file.  In addition, a VA orthopedic examination of the Veteran's left knee was performed.  Thus, there has been at least substantial compliance with the Board's remand directives.  See id.




III. Compliance with Hearing Officer's Duties

The Veteran testified at a May 2010 Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

During the May 2010 hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding evidence exists that might provide additional support for the claim.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claim.  In addition, the Board remanded the claim for further development after the hearing.  Thus, given the development undertaken by VA, and in light of the Veteran's testimony at the hearing as well as his written statements, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  Id. at 498 (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  



III.  Increased Rating for the Left Knee

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).


A. Prior to May 3, 2011

Prior to May 3, 2011, the Veteran's left knee disorder was assigned a 10 percent rating under DC 5259 for symptomatic removal of the semilunar cartilage.  This is the maximum rating possible under that diagnostic code.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology.  See id.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that DC 5003, which pertains to arthritis, is the more appropriate diagnostic code.  The Veteran's left knee disorder has been manifested by arthritis prior to May 3, 2011, as shown by an April 2008 VA treatment record which contains a diagnosis of moderate degenerative arthritis involving the medial compartment of the left knee.  See also VA examination report dated February 6, 2008, and MRI scan of the left knee dated June 26, 2008.  And to assign a separate rating for arthritis under DC 5003, in addition to a 10 percent rating under DC 5259, would amount to pyramiding.  See 38 C.F.R. § 4.14.  The broad criteria under DC 5259 for "symptomatic" removal of the semilunar cartilage would contemplate any pain and limited motion, which is also contemplated by DC 5003.  This broad criteria would also contemplate any instability, which is contemplated by DC 5257.  On the other hand, separate ratings for the Veteran's left knee disorder are permissible under DC 5003 and DC 5257.

Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of DC 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Moreover, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

When evaluating disorders of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria set forth in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  When determining whether a higher rating is warranted for pain, the United States Court of Appeals for Veterans Claims held in Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) that the pain "must actually affect some aspect of 'the normal working 

movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43. 

The DCs pertaining to range of motion of the knee are DC 5260 (flexion of the knee) and DC 5261 (extension of the knee).  See 38 C.F.R. § 4.71(a).  Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  See id.

Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id.  

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.  

The evidence shows that the Veteran's range of motion of the left knee did not meet the criteria for even a 0 percent rating prior to May 3, 2011.  Rather, even after repetitive testing, flexion of the left knee has always been to at least 100 degrees, with pain only beginning at this point, and extension of the knee has consistently been normal.  For example, the February 2008 VA examination report reflects that the Veteran's left knee flexion was 110 degrees and extension was 0 degrees.  A July 2008 VA treatment record notes normal range of motion in the Veteran's lower extremities.  A February 2009 examination performed for the SSA shows the Veteran had flexion to 110 degrees.  The September 2009 VA examination report shows that the Veteran's left knee flexion was 110 degrees and extension was 0 degrees.  An April 2010 VA treatment record notes that the active range of motion for the Veteran's knees was grossly within normal limits.  Finally, the October 2010 VA examination report reflects that the Veteran's left knee flexion was 100 degrees and extension was 0 degrees.  Thus, a rating in excess of 10 percent for the Veteran's left knee disorder is not warranted under DC 5260 or DC and 5261, prior to May 3, 2011.  See 38 C.F.R. § 4.71a.  

The 10 percent rating assigned under DC 5003 compensates the Veteran's arthritis of the left knee with painful and limited motion.  See id., DC 5003; see also 38 C.F.R. § 4.59.  As there is no X-ray evidence of involvement of 2 or more major joints of the left knee, or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating under DC 5003 is not warranted.  See 38 C.F.R. § 4.71a, DC 5003. 

The Board has considered whether the Veteran has additional disability of the left knee beyond that recorded in range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the knee.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The currently assigned 10-percent rating already compensates the Veteran for functional impairment of the left knee, including during occasional flare-ups.  In this regard, his range of motion measurements have not met the criteria for a 0 percent rating under the applicable limitation of motion codes, even after repeated use.  Thus, the objective findings recorded in the VA examination reports and other treatment records show that the Veteran's left knee symptoms do not affect its normal working movements beyond the limitations already recorded.  See Mitchell, 25 Vet. App. at 42-43.

In summary, the Veteran's arthritis of the left knee most closely approximates the criteria for a 10 percent rating under DC 5003, prior to May 3, 2011.  Thus, a higher rating is not warranted.  See 38 C.F.R. § 4.7.  

However, the Veteran's left knee disorder was also manifested by subluxation.  Under DC 5257, which pertains to recurrent subluxation or lateral instability of the knee, a 10 percent rating is assigned for slight impairment of the knee, a 20 percent rating is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.  See 38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A June 3, 2010 VA treatment record is the first evidence of record reflecting that the Veteran's left knee disorder was manifested by subluxation.  More specifically, the Veteran stated that his left knee slipped out of joint almost every day, causing severe pain and preventing the Veteran from moving.  He was forced to hold his left knee for a while without moving and eventually he was able to move again.  The clinician found that the Veteran's medial hamstring subluxed and popped over the medial femoral condyle producing a loud snap which is painful.  The clinician concluded that this subluxation was the Veteran's major problem and was bad enough to require something being done.  Finally, the clinician suggested that the subluxation could be stabilized and prevented by surgical procedure.

Based on the evidence reviewed above, the Board finds that the Veteran's left knee subluxation most closely approximates the criteria for a 30 percent rating based on severe impairment of the knee, for the time period from June 3, 2010 to May 2, 2011.  See 38 C.F.R. § 4.71a, DC 5257.  In this regard, the clinician noted that the Veteran's subluxation was his major problem and that it required a surgical procedure to be treated.  



There was no indication of recurrent subluxation or lateral instability prior to June 3, 2010.  To the contrary, the February 2008 VA examination report revealed no evidence of ligamental laxity and negative McMurray's and Drawer signs.  On VA examination in September 2009, the Veteran complained that his knee gave way and feeling unstable.  However, the Board finds the objective finding of the examiner upon clinical evaluation of the knee (i.e., no instability noted) at that time to be more probative than the Veteran's statement.  Therefore, a separate rating under DC 5257 is not warranted prior to June 3, 2010.

There is no evidence suggesting that the Veteran had ankylosis of the knee, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DCs 5256, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

The Board has also considered whether a separate rating is warranted under DC 5258, which provides that a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See id.  However, there is no evidence during the pendency of this claim that the Veteran has had dislocated semilunar cartilage or locking of the knee, which is required for a 20 percent rating under DC 5258.  Thus, the criteria for a separate, 20 percent rating under DC 5258 are not satisfied.  See id.

As shown in the above discussion, while the Veteran's left knee disorder may have fluctuated in severity to some extent, there is no evidence showing that it has met the criteria for ratings higher than those already assigned at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the time frame on appeal.  See Hart, 21 Vet. App. at 509-10.



B.  From July 1, 2012 to February 24, 2014

The Veteran's left TKA is rated under DC 5055 for knee replacement.  Diagnostic Code 5055 provides a total disability rating for one year following prosthetic replacement of a knee joint.  In addition, under DC 5055, a 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  See 38 C.F.R. § 4.71a, DC 5055.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to DCs 5256, 5261, or 5262.  See id.  Finally, the minimum rating that may be assigned a prosthetic knee is 30 percent.  See id.

Here, a total rating was assigned from May 3, 2011 to June 30, 2012.  See 38 C.F.R. § 4.71a, DC 5055.  Thus, the maximum amount of benefits have been granted for that time period and that issue is not on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Subsequently, the Veteran's left TKA was rated at 30 percent, beginning July 1, 2012.  In a May 2014 rating decision, the RO increased the rating for the Veteran's left TKA to 60 percent effective February 25, 2014, based on the severity of the Veteran's symptoms which indicated chronic residuals of severe pain and weakness.  This is the maximum rating available under DC 5055.  Therefore, the maximum amount of benefits have been granted as of February 25, 2014, and that issue is not on appeal.  See also 38 C.F.R. § 4.68.  The time period from July 1, 2012 to February 24, 2014 remains at issue.

The Board finds that the Veteran's left TKA warrants a rating of 60 percent from July 1, 2012, to February 24, 2014, as the evidence shows that the severity of his symptoms indicated chronic residuals of severe pain and weakness during that period.  More specifically, an October 2012 VA treatment record reflects that the Veteran complained of chronic pain to his left knee post left TKA.

A November 2012 VA treatment record states that the Veteran's left knee had begun to swell on the left side and pops, as well as that the Veteran does not trust his left knee and feels like it will give way.  A December 2012 VA treatment record shows that the Veteran presented with a swollen left knee and sharp pain.  A January 2013 VA treatment record noted that the Veteran had increased pain in the lateral aspect of his left knee after surgery.  Finally, a March 2013 VA treatment record reflects that the Veteran was given knee braces for both knees in order to stabilize his knee joints, reduce pain, and assist with ambulation.  

In making this determination, the Board notes that, pursuant to the amputation rule, the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed, which in this case means that the combined rating for the overall left knee disability at issue must not exceed a 60 percent evaluation for amputation of the thigh, middle or lower thirds.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5162.

Accordingly, the Board finds that a 60 percent disability rating, but not higher, is appropriate for the Veteran's left TKA from July 1, 2012 to February 24, 2014.


IV.  Extraschedular Consideration

Referral for extraschedular consideration for the Veteran's left knee disorder is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's left knee disorder has been manifested by symptoms and functional impairment, including pain, painful and limited motion, weakness, and subluxation, that are expressly addressed in sections 4.40, 4.45, and 4.59 of the regulations, and by DC's 5003, 5055, 5257, and 5261 under 38 C.F.R. § 4.71a, as discussed in more detail above.  See DeLuca, 8 Vet. App. at 206-07.  Thus, whether there are related factors including marked interference with employment is moot, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 114.



V. TDIU, prior to February 25, 2014

Throughout the appeal the Veteran has contended that he is unable to work due to his left knee conditions.  For the following reasons, the Board finds that entitlement to TDIU is established from July 1, 2012 to February 24, 2014. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id. 

The criteria for schedular consideration of entitlement to TDIU are satisfied as of July 1, 2012.  For the time period from May 3, 2011 and June 30, 2012, the Veteran was awarded a schedular rating of 100 percent due solely to manifestations of left knee.   Accordingly, the issue of entitlement to a TDIU is moot during that time period, as a TDIU may be assigned only where the schedular rating is less than 100 percent.  Here, the same disability provides the basis for both the TDIU and 100 percent schedular rating during the relevant time period.

As of July 1, 2012, the Veteran's left TKA has been rated at 60 percent.  Accordingly, the schedular criteria for entitlement to TDIU were met as of July 1, 2012. 

The evidence of record, including the August 2014 formal application for TDIU, shows that the Veteran has a high school education followed by less than two years of college education, and that his entire employment history includes being employed in a ship yard and construction.  In his August 2014 formal application for TDIU, the Veteran reports that he had to stop working in 2008 due to his disabilities.

In a January 2015 rating decision, the RO determined that the Veteran was unable to work due to the severity of his service-connected left knee condition.  TDIU was granted as of February 25, 2014, the date the Veteran first met the schedular requirements for TDIU.  As the Veteran now meets the schedular criteria for TDIU as of July 1, 2012 and his symptoms were the same as they were when the Veteran was granted TDIU by the RO, a TDIU is granted as of July 1, 2012.  


Accordingly, applying the benefit of the doubt, a TDIU is granted, effective from July 1, 2012 to February 24, 2014.  See 38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for post-operative internal derangement of the left knee with degenerative joint disease is denied, prior to May 3, 2011.

Entitlement to a separate rating of 30 percent for subluxation of the left knee is granted, effective from June 6, 2010 to May 2, 2011, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a 60 percent rating for post-operative left total knee replacement is granted, from July 1, 2012, to February 24, 2014, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is granted, from July 1, 2012, to February 24, 2014, subject to the laws and regulations governing payment of monetary benefits.


REMAND

In its August 2010 decision, the Board referred the issue of TDIU that was implicitly raised as part of the Veteran's June 2007 claim for an increased rating back to the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation); 38 C.F.R. §§ 3.340 , 4.16 (2014).  Thus, the TDIU claim stems from the June 2007 claim for an increased rating, rather than from the August 2014 formal application for TDIU.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Here, the record indicates that the Veteran was receiving SSA disability benefits based, at least in part, on his service-connected left knee condition and asthma.  Thus, the Board finds that there is evidence of unemployability prior to the time the Veteran had his left knee replaced.

However, the Veteran's service-connected left knee and other service-connected disabilities do not meet the schedular criteria for TDIU consideration prior to May 3, 2011.  Therefore, referral for extraschedular consideration of entitlement to TDIU prior to May 3, 2011 is warranted.  A VA medical opinion should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Arrange for an appropriate VA examiner (if possible, a vocational rehabilitation specialist) to review the Veteran's claims folder.  The examiner should determine the limitations imposed by the Veteran's asthma and post-operative internal derangement of the left knee with degenerative joint disease and subluxation, for the time period prior to May 3, 2011, particularly with respect to his ability to obtain and maintain employment.  All conclusions should be set forth in a legible report, accompanied by a rationale.

2.  Next, refer the issue of whether the Veteran is entitled to TDIU on an extraschedular basis prior to May 3, 2011 to the Director of the Compensation and Pension Service.  The claims file and a copy of this REMAND must be provided.

3.  Finally, readjudicate the claim of entitlement to a TDIU, prior to May 3, 2011.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


